Hill, J.
This is the fourth appearance of this case in the Supreme Court. Burkhalter v. Roach, 142 Ga. 344 (82 S. E. 1059); s. c. 145 6a. 834 (90 S. E. 52); s. c. 149 6a. 565 (101 S. E. 123). In the main bill of exceptions no such errors are pointed out as having been committed by the trial court as will require a reversal. The general charge of the court covered the issues made in the ease; and while there are some inaccuracies in the charge, they are not of such a nature as will cause the grant of a new trial. In so far as the requests to charge were pertinent and proper, they were covered by the main charge. Other assignments of error are without substantial merit. '

Judgment affirmed on the main bill of exception. Oross-bill dismissed.


All the Justices concur, except Gilbert, J., absent for providential cause.